MacLEAN, J.
.(dissenting).
In view of the divergence of the testimony of the plaintiff and that of his witnesses, and of his sworn statement in his particulars and upon the stand, relative to the number of the car and the employes in charge, as well as for excessive damages, the judgment rendered herein in favor of the plaintiff should, in the interest of justice and in keeping with the remarks of the court in Streicher v. Third Ave. R. R. Co., 39 App. Div. 658, 57 N. Y. Supp. 716, be set aside, and a new trial ordered. Judgment reversed and new trial ordered, with costs to the appellant to abide the event.